IN BANC.
APPLICATION DENIED.
This is an application to this court to compel the defendant to pay such sum as this court deems reasonable for plaintiff's support, counsel fees and expenses pending the appeal. No application of this character was made in the court below, but this is an original application here, and must be denied upon the authority of O'Brien v. O'Brien, 36 Or. 92 (57 P. 374, 58 P. 892), and Taylor v. Taylor, 70 Or. 510 (134 P. 1183, 140 P. 999).
It appears pretty clearly from the record that both plaintiff and defendant are in indigent circumstances, and that the defendant's expenses so far, in relation to this appeal, have been advanced gratuitously by his attorney. In view of the plaintiff's poverty we are disposed to relax the rule requiring printed briefs, and will permit typewritten briefs to be filed by her in answer to the brief filed by defendant.
The application for an allowance here is denied.
APPLICATION DENIED.
Failure to support because of physical disability as ground for divorce, see note in 43 L.R.A. (N.S.) 255. See, also, 9R.C.L. 309. *Page 129